DETAILED ACTION
	This Office action is in response to the application filed January 15, 2021 and the election and preliminary amendment filed November 16, 2021 by which claims 1-5 and 6-15 were canceled, claim 20 was amended, and claims 21-27 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Invention III, i.e., claims 16-20, in the reply filed on November 16, 2021 is acknowledged.  The traversal is on the grounds that “The Examiner has failed to establish that there would be a serious burden”.  This is not found persuasive because the Examiner has indicated that the different inventions would require “different searches”, such as through different search queries (see the top of page 4 of the requirement, mailed September 16, 2021). Although the Examiner agrees with Applicant that “no examples of … search strategy” have been provided (see top of page 6 of the “Remarks”), this is not a requirement of the actual restriction, but rather just that, an “example”. 
It is noted that Applicant has canceled the claims, i.e., claims 1-5 and 6-15, drawn to the (non-elected) inventions, and the pending claims are directed only to the elected invention, e.g., the “wall panel system” comprising different wall panels where the addition of claims 21-27 are now part of one (the elected) invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 18 renders the claim indefinite, since it is unclear whether the first hook hangs from the first, second and fourth hook portion, at the same time, i.e., note the term “and in line 2. 
The limitation “the panel hook portion” in line 3 of claim 19 lacks proper antecedent basis. It is noted that claim 16 sets forth first, second, third and fourth panel hook portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,485,934 (Holztrager ‘934).
Holztrager ‘934 discloses a  wall panel system, comprising a first wall panel (24 - see Figure 6), the first panel including at least a first panel hook portion (72); a second wall panel (22 - see Figure 4) having a different configuration than the first wall panel (24), the second panel including at least a second panel hook portion (54) and a third panel hook portion (52) opposing the second panel hook portion (54); the first wall panel (24) being configured to engage (see Figure 2) with the second wall panel (22) to create a wall panel assembly; wherein the first panel hook portion (72) projects in the same direction as the second panel hook portion (54); further comprising a third wall panel (26 - see Figure 8), the third wall panel (26) having a different configuration than the first wall panel (24) and the second wall panel (22), the third wall panel (26) including a fourth panel hook portion (96); wherein the third wall panel (26) is configured to engage with the first wall panel (24, via 90, 64) or the second wall panel (22, via 90, 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holztrager ‘934 as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2011/0303798 (Bader et al. ‘798).
Holztrager ‘934 discloses the system as advanced above, whereby with respect to claim 17, the third wall panel (26), includes a groove (between 91 and 96).
The claims differ from Holztrager ‘934 in requiring: (a) the groove of the third wall panel to include a power strip (claim 17); (b) a first hook configured to hang on the first panel hook portion, the second panel hook portion and the fourth panel hook portion (claim 18); and (c) a clip including a base portion and a pair of legs at opposite ends of the base portion, each of the legs configured to latch over the panel hook portion; wherein each leg comprises a base portion and a finger portion, the finger portion being angled with respect to the base portion; wherein the legs are flexible such that a first leg of the pair of legs can snap behind the first panel hook portion (claim 19).
With respect to (a)-(c), Bader et al. ‘798 teach a power strip (170) in a groove (between 113’ and 115’ - see Figure 14B) of a wall panel (110); a first hook (150 - see Figure 7A) configured to hang on a panel hook portion (113’, 115’); and a clip (150 - see Figures 7A and 7B; it is noted that element 150 has been used to describe both the “first hook” and the “clip”, but this is permissible since the first hook and clip are not in the same claimed combination) including a base portion (at 151) and a pair of legs (152, 154) at opposite ends of the base portion, each of the legs configured to latch over the panel hook portion (113’, 115’); wherein each leg comprises a base portion (horizontal portion thereof) and a finger portion (at numerals 152 and 154), the finger portion being angled with respect to the base portion; wherein the legs are flexible such that a first leg of the pair of legs can snap behind the panel hook portion (113’, 115’).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the power strip, first hook and/or clip, as taught by Bader et al. ‘798, could be used with the wall panel system of Holztrager ‘934, for increased use capabilities, allowing objects that need charging to be held in an organized manner.
Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holztrager ‘934 as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2009/0152944 (Baine et al. ‘944).
Holztrager ‘934 discloses the system as advanced above.
The claims differ from Holztrager ‘934 in requiring: (a) at least one of the wall panels to be a conductor wall panel wherein the conductor wall panel includes at least three conductors; and wherein the at least three conductors run parallel to one another (claim 20); (b) a power supply device on the conductor wall panel (claim 21), wherein the power supply device is configured to receive power from at least one of a power tool battery pack and an AC power source (claim 26), wherein the power supply device comprises a control box (claim 27); (c) a power receiving device on the conductor wall panel (claim 22) wherein the power receiving device comprises at least one of a battery charger, a light, a fan and an electrical outlet (claim 23); and (d) at least one of the at least three conductors comprises a positive rail (claim 24) and at least one of the at least three conductors comprises a ground rail (25).
With respect to (a)-(c), Baine et al. ‘944 teach the use of a panel (as at 200a - see Figure 9) being a conductor wall panel with three conductors (214, 216, 218) running in parallel to one another; a power supply device (230 - see paragraph [0042]) on the conductor wall panel (200a), wherein the power supply device is configured to receive power from an AC power source (via 235), wherein the power supply device (230) comprises a control box (the device is box-shaped); a 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the conductor wall panel and power supply and receiving devices, as taught by Baine et al. ‘944, could be used with the wall panel system of Holztrager ‘934, for increased use capabilities, allowing objects that need charging to be held in an organized manner.
With respect to (d), although Baine et al. ‘944 do not explicitly state that the at least one of the at least three conductors comprises a positive rail and at least one of the at least three conductors comprises a ground rail, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the conductors would be as claimed, since a ground rail and a positive rail would be required to provide the proper electricity to the system, thereby increasing ease in use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms . The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,631. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are considered to be fully encompassed by the subject matter of the patented claims.
Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,925,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are considered to be fully encompassed by the subject matter of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 6, 2021